OPINION — AG — THE COMMISSIONERS OF THE LAND OFFICE MAY PURCHASE UNITED STATES TREASURY BONDS AT A PRICE GREATER THAN PAR WHEN SUCH PURCHASE WOULD, IN THE JUDGEMENT OF SAID COMMISSIONERS, BE IN THE BEST INTERESTS OF THE STATE, PROVIDED THAT THE PREMIUM IS REPAID TO THE PERMANENT FUND OUT OF THE INTEREST RECEIVED ON SAID BONDS IN ACCORDANCE WITH A SOUND PLAN OF AMORTIZATION. THIS OPINION IS RENDERED PURSUANT TO THE PROVISIONS OF 64 O.S. 1961 51 [64-51] CITE: ARTICLE XI, SECTION 3, ARTICLE XI, SECTION 2 (BURCK BAILEY)